I believe it was new trial error to admit the testimony concerning the results of the preliminary breath-testing instrument. This instrument is approved only for a "nonevidential" test.
Hebebrand was charged with operating a motor vehicle while under the influence of alcohol. State Patrolman Cross testified:
"Q. And you asked Mr. Hebebrand to take this test?
"A. Yes.
"Q. And did he take this test?
"A. Yes, he did.
"Q. Now, you said there were three lights on this test?
"A. Yes. *Page 147 
"Q. What color were the lights?
"A. Green, a yellow or amber and a red.
"Q. What's the green signify to you?
"A. The green to me would mean that he has had nothing to drink or very little.
"Q. What does the yellow signify to you?
"A. I would state to who[m]ever was just given the test that this is a warning light.
"Q. And what does the red signify to you?
"A. That this person has probably had too much to drink.
"* * *
"Q. Do you know if the red light signifies that someone had too much to drink?
"A. A red light would signify that someone has consumed too much alcohol to operate a motor vehicle.
"* * *
"Q. What was the results — what color light came on?
"A. After the gentleman blew into the PRT [sic] * * * it did go to red * * *."
There is absolutely no authority for allowing the results of this "nonevidential" test to go to a jury on a charge of operating a motor vehicle while under the influence of alcohol or any other charge.
I would sustain Assignment of Error III and order a new trial on both charges. *Page 148